Exhibit 10.1

WAIVER AND SECOND AMENDMENT TO CREDIT AGREEMENT

This WAIVER AND SECOND AMENDMENT TO CREDIT AGREEMENT (“Agreement”), dated as of
May 9, 2011, is entered into by and among GREAT AMERICAN GROUP ENERGY EQUIPMENT,
LLC, a California limited liability company (“Borrower”), the Lenders party
hereto and GARRISON LOAN AGENCY SERVICES LLC, as Administrative Agent for the
Lenders (“Administrative Agent”) and is made with reference to that certain
CREDIT AGREEMENT, dated as of May 29, 2008 (as amended by that certain Amendment
to Credit Agreement dated as of December 18, 2009, the “Credit Agreement”) by
and among the Borrower, the Lenders from time to time party thereto and the
Administrative Agent. Unless otherwise stated, capitalized terms used herein
without definition shall have the same meanings herein as set forth in the
Credit Agreement.

RECITALS:

WHEREAS, on September 26, 2009 the Maturity Date occurred and Borrower failed to
repay the principal amount of all outstanding Loans, due and unpaid interest and
all other Obligations under the Credit Agreement and the other Loan Documents,
notwithstanding that such Obligations have become due and payable in full, and
such Obligations remain due and payable and unpaid (the “Payment Defaults”);

WHEREAS, certain non-payment defaults specified on Schedule A hereto (the
“Non-Payment Defaults”) have occurred and are continuing under the Credit
Agreement none of which has been cured or waived (together with the Payment
Defaults, the “Waived Defaults”);

WHEREAS, the Borrower has requested that the Administrative Agent and the
Lenders agree to waive the Waived Defaults on a permanent basis, extend the
Maturity Date of the Credit Agreement and amend certain terms and provisions set
forth in the Credit Agreement in order to permit the Borrower to effectuate a
sale of the Borrower’s assets; and

WHEREAS, the Administrative Agent and the Lenders are willing to extend the
Maturity Date and amend the Credit Agreement on the terms and subject to the
conditions specified herein.

NOW, THEREFORE, in consideration of the mutual agreements contained in the
Credit Agreement and the other Loan Documents and herein, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

1. Confirmation of Obligations. The Borrower represents, warrants, acknowledges
and agrees that as of the date hereof, the aggregate principal balance plus
interest of the outstanding Obligations under the Credit Agreement is not less
than $[11,705,379]. The foregoing amount does not include any of the fees,
costs, and expenses to which Administrative Agent and Lenders are entitled under
the Credit Agreement or other Loan Documents. All of the foregoing Obligations
are outstanding, and the Borrower agrees and acknowledges that Borrower is
solely liable for the Obligations and Borrower has no right of offset, defense,
or counterclaim with respect to any of the Obligations or Liens securing same,
and any such offset, defense, or counterclaim is hereby waived.

 

1



--------------------------------------------------------------------------------

2. Representations, Warranties and Acknowledgments by Borrower. To induce the
Administrative Agent, Collateral Agent and Lenders to execute this Agreement,
Borrower hereby acknowledges, stipulates, represents, warrants and agrees as
follows (as of the date hereof):

(a) After giving effect to this Agreement, no Defaults or Events of Default have
occurred and are continuing as of the date hereof.

(b) Borrower has the full power, authority and legal right to enter into this
Agreement and all documents, acknowledgments and instruments delivered in
connection herewith, and this Agreement and such other documents,
acknowledgments and instruments have been duly authorized by the board of
directors or other governing body of the Borrower.

(c) The Borrower has no claims against the Administrative Agent, Collateral
Agent, Lenders or any Indemnitee and confirms that the Lenders have no further
commitment or other obligation under the Credit Agreement or the other Loan
Documents.

(d) This Agreement, all documents, acknowledgments and instruments delivered in
connection herewith, the Credit Agreement, and the other Loan Documents
constitute the legal, valid and binding obligations of the Borrower and are
enforceable against the Borrower in accordance with their respective terms.

(e) Neither the execution, delivery and performance of this Agreement and all
documents, acknowledgments and instruments delivered in connection herewith nor
the consummation of the transactions contemplated hereby or thereby does or
shall contravene, result in a breach of, or otherwise violate (i) any provision
of the Borrower’s corporate charter or bylaws or other Organizational Documents
or governing documents, and (ii) any law or regulation, any order or decree of
any court or government instrumentality, or any agreement or document by which
such party is bound, except in the case of clause (ii) to the extent as such
conflict, breach or violation could not reasonably be expected to result in a
Material Adverse Effect.

(f) The Liens of the Administrative Agent and each Lender in and on the
Collateral are and continue to be valid, binding, perfected and enforceable
first priority Liens (other than as may be permitted in the Loan Documents)
which secure the Obligations, and, to the best of Borrower’s knowledge, no tax
or judgment liens are currently of record against the Borrower or any of its
Assets. The Obligations constitute the valid and enforceable obligations of the
Borrower and the Borrower has no right of setoff, counterclaim or any other
deduction on account of such Obligations.

(g) Borrower, in an effort to repay the Obligations, has determined that it is
in the best interests of the Borrower and the Borrower’s creditors, to
effectuate a sale of the Borrower’s assets, and that each such determination is,
in the opinion of Borrower, commercially reasonable.

 

2



--------------------------------------------------------------------------------

3. Amendments to Credit Agreement. Upon the Effective Date (as defined below),
the Credit Agreement is hereby amended as follows:

(a) Section 1.01. Section 1.01 of the Credit Agreement is hereby amended by:

(i) inserting the following new defined terms in their proper alphabetical
order:

“2009 and 2010 Auction, Operating and Tax Expenses” means expenses incurred by
Borrower for which Borrower is entitled to reimbursement pursuant to the terms
hereof, including tax payments in the amount of $312,909.08 to Blaine and
Kingfisher Counties, auction expenses incurred in 2009 of $163,025.15, 2009 and
2010 Operating Expenses of $190,468.25 less 2010 cash collections of $194,645.46
for a net reimbursement of $471,757.02.

“2011 Operating Expenses” has the meaning given such term in Section 5.01(l).

“2011 Operating Expenses Forecast” means the 2011 Operating Expenses Forecast
attached as Exhibit B to the Second Amendment.

“Asset Sale” means a sale, sales or other dispositions of the Borrower’s assets.

“Extended Maturity Period” means the period commencing on November 19, 2010 and
ending on the Maturity Date.

“Forbearance Agreement” means that certain Amendment to Credit Agreement dated
as of December 18, 2009.

“Guarantor Reimbursement List” means the Guarantor Reimbursement List attached
as Exhibit C to the Second Amendment.

“Second Amendment” means that certain Waiver and Second Amendment To Credit
Agreement dated as of May 9, 2011, by and among the Borrower, the Administrative
Agent and the Lenders.

(ii) deleting the definition “Maturity Date” appearing therein and inserting the
following definitions in lieu thereof:

“Maturity Date” means the earlier of (i) December 31, 2011 and (ii) the date on
which any Event of Default (giving effect to any applicable grace period and not
including the Waived Defaults) occurs.

(iii) deleting the definition “Payment Date” appearing therein and inserting the
following definitions in lieu thereof:

 

3



--------------------------------------------------------------------------------

“Payment Date” means the 10th day of each calendar month after the Closing Date;
provided, however, with respect to $164,476.66 of the amount payable pursuant to
Section 2.09(d)(i) hereof, “Payment Date” shall mean a date no later than the
fifth business day after execution of the Second Amendment; provided, however,
further, with respect to other amounts amount payable pursuant to
Section 2.09(d)(i) hereof and amounts payable pursuant to Sections 2.09(d)(ii)
and (iii) hereof, “Payment Date” shall mean a date no later than the tenth
business day after receipt of funds in the Collection Account; provided,
however, further, that to the extent that any 10th day is not a Business Day,
then the “Payment Date” shall be the first Business Day thereafter.

(b) Section 2.05. Section 2.05 of the Credit Agreement is hereby amended by
adding the following clause (c) as a new paragraph immediately succeeding clause
(b) thereof:

(c) During the Extended Maturity Period, the applicable interest rate shall be
0%.

(c) Section 2.09. Section 2.09 of the Credit Agreement is hereby amended by
adding the following clause (d) as a new paragraph immediately succeeding clause
(c) thereof:

“(d) Notwithstanding the foregoing clauses (a), (b) or (c) of this Section 2.09,
during the Extended Maturity Period, no later than the applicable Payment Date,
the Administrative Agent shall apply or distribute proceeds available in the
Collection Account from any Asset Sale or other disposition, or other proceeds
generated in connection with the Assets (“Available Proceeds Amount”) in the
following order, in each case to the extent of the Available Proceeds Amount:

(i) first, payment to Guarantor in an amount not to exceed $471,757.25 in the
aggregate, for reimbursement to Guarantor for its payment of remaining 2009 and
2010 Auction, Operating and Tax Expenses (collectively, the “Guarantor
Reimbursement”);

(ii) second, payment to “2011 Get Ready Expenses”, defined as any get ready
expenses agreed to in writing by Borrower and the Administrative Agent relative
to future sales or leases of Collateral;

(iii) third, to the extent the Aggregate Proceeds Amount exceed the Guarantor
Reimbursement and the 2011 Get Ready Expenses, if any, up to $583,000 (such
incremental amount being referred to as the “Tier 1 Proceeds”), in equal
payments to Administrative Agent for application to the Obligations and
Guarantor to reimburse 2011 Operating Expenses; provided, however, Guarantor
shall receive Tier 1 Proceeds solely to the

 

4



--------------------------------------------------------------------------------

extent such 2011 Operating Expenses actually have been incurred by Borrower and
paid by Guarantor and, in no event, more than the amount of 2011 Operating
Expenses projected in the 2011 Operating Expenses Forecast to have been incurred
through the date of such payment;

(iv) fourth, any Aggregate Proceeds Amount greater than the Guarantor
Reimbursement, 2011 Get Ready Expenses and Tier 1 Proceeds, up to $12,542,742
(such incremental amount being referred to as the “Tier 2 Proceeds”), for
payment to (i) Administrative Agent in an amount equal to 91% of such Tier 2
Proceeds for application to the Obligations and (ii) Guarantor in an amount
equal to 9% of such Tier 2 Proceeds;

(v) fifth, any Aggregate Proceeds Amount greater than the Guarantor
Reimbursement, Get Ready Expenses, Tier 1 Proceeds, and Tier 2 Proceeds, up to
$3,000,000 greater than the Tier 2 Proceeds (such incremental amount being
referred to as the “Tier 3 Proceeds”), for payment to (i) Administrative Agent
in an amount equal to 40% of such Tier 3 Proceeds and (ii) Guarantor in an
amount equal to 60% of such Tier 3 Proceeds; and

(vi) sixth, any Aggregate Proceeds Amount greater than the Guarantor
Reimbursement, Get Ready Expenses, Tier 1 Proceeds, and Tier 2 Proceeds, and
Tier 3 Proceeds (such incremental amount being referred to as the “Tier 4
Proceeds”), for payment to (i) Administrative Agent in an amount equal to 20% of
such Tier 4 Proceeds and (ii) Guarantor in an amount equal to 80% of such Tier 4
Proceeds.”

For the purposes of clarity, the Agent has no obligation to disburse any of the
foregoing amounts except to the extent of proceeds on deposit in the Collection
Account.

(d) Section 5.01. Section 5.01 of the Credit Agreement is hereby amended by
adding the following new clauses immediately succeeding clause (k) therein:

“(l) Payment of Certain Costs. During the Extended Maturity Period, provided
that the Administrative Agent has not defaulted on its payment obligations
pursuant to Section 2.09(d) hereof, the Borrower shall cause Guarantor to
provide funding to Borrower in amounts necessary to cover ongoing operating
costs of the Borrower up to the amounts set forth in the 2011 Operating Expenses
Forecast (or such other amounts with the prior written consent of the
Administrative Agent, Guarantor and Borrower) (including, but not limited to,
the payment of all premium payments in connection with all of Borrower’s
insurance policies in order to maintain, or cause Borrower to maintain, all such
insurance policies in effect and the preservation and marketing of the
Collateral); provided, that any such costs exceeding $15,000 shall require the
prior written consent of

 

5



--------------------------------------------------------------------------------

the Administrative Agent (the “2011 Operating Expenses”). Notwithstanding the
foregoing, Guarantor shall have no obligation to fund 2011 Operating Expenses in
excess of the amounts set forth in the 2011 Operating Expenses Forecast and
shall have no obligation to fund 2011 Operating Expenses in the event that the
Administrative Agent fails to make a payment when due pursuant to
Section 2.09(d) hereof.

(m) Sale Process. The Borrower shall use its best efforts to consummate one or
more Asset Sales with respect to all of its assets and cause the proceeds from
each such disposition to be remitted by buyers of such assets to the Collection
Account or as otherwise directed by the Administrative Agent for application in
accordance with the terms hereof. To the extent received by Borrower, 100% of
the proceeds from any Asset Sale shall be deemed to be held in trust for the
Administrative Agent and Borrower shall immediately upon receipt thereof cause
such proceeds to be deposited in the Collection Account.

(n) Other. Promptly following any such request, Borrower shall provide all other
available financial and operational information of Borrower that is reasonably
requested by the Administrative Agent.

(o) General Cooperation from Borrower. Borrower shall, and shall cause its
officers, other members of senior management and advisors to, cooperate fully
with Administrative Agent, Collateral Agent and/or the Lenders and any of its or
their respective advisors in furnishing information as and when reasonably
requested by any of them regarding the matters described in this Agreement, the
Collateral or Borrower’s financial affairs, finances, financial condition,
business and operations. Borrower authorizes Administrative Agent, Collateral
Agent and/or the Lenders and any of its or their respective advisors to meet
and/or have discussions with any of their officers, other members of senior
management and advisors from time to time as reasonably requested by
Administrative Agent, Collateral Agent and/or the Lenders or any of its or their
respective advisors to discuss any matters regarding the matters described in
this Agreement, the Collateral or Borrower’s financial affairs, finances,
financial condition, business and operations, and shall direct and authorize all
such persons and entities to fully disclose to Administrative Agent, Collateral
Agent, any of the Lenders and any of its or their respective advisors all
information reasonably requested by any of them regarding the foregoing.”

(e) Section 7.01. Section 7.01 of the Credit Agreement is hereby amended by
inserting the following clause (n) immediately following clause (m) appearing
therein:

“or (n) the Borrower shall incur costs and expenses in excess of the costs and
expenses set forth on the 2011 Operating Expenses Forecast without prior written
consent of the Lender or Administrative Agent;”.

4. Waiver. Upon the Effective Date, the Lenders hereby waive the Waived
Defaults.

 

6



--------------------------------------------------------------------------------

5. Conditions Precedent. This Agreement shall be effective on the date when each
of the following conditions precedent shall have been satisfied (such date, the
“Effective Date”):

(a) The Administrative Agent shall have received (i) a counterpart signature
page of this Agreement duly executed by the Borrower and (ii) a counterpart
signature page of this Agreement duly executed by the Lenders.

(b) The Administrative Agent shall have received all fees and other amounts due
and payable to the Administrative Agent on or prior to the date hereof,
including to the extent invoiced, reimbursement or other payment of all
out-of-pocket expenses (including legal expenses) required to be reimbursed or
paid by the Borrower hereunder or under any other Loan Document.

(c) The Borrower shall have caused the Guarantor to acknowledge that during the
Extended Maturity Period it agrees to provide funding to the Borrower as
required by the terms of Section 5.01(l) (after giving effect to this
Agreement).

6. Limited Effect of Agreement. Except as expressly provided in this Agreement,
the Credit Agreement, the Forbearance Agreement and each other Loan Document
shall continue to be, and shall remain, in full force and effect. This Agreement
shall not be deemed or otherwise construed to be a commitment or any other
undertaking or expression of any willingness to engage in any further discussion
with Borrower or any other person with respect to any waiver, amendment,
modification or any other change to the Credit Agreement or any other Loan
Document, or any rights or remedies arising in favor of the Administrative Agent
and the Lenders under or with respect to any such documents. Any failure by the
Borrower to comply with the terms hereof within the time period specified shall
constitute an immediate Event of Default under the Credit Agreement (with any
purported grace periods or notice requirements hereby waived by the Borrower).

7. Guarantor Reimbursement Detail. Attached as Exhibit C hereto is the list of
expenses for 2009 & 2010 which Guarantor has incurred and for which as of the
Effective Date pursuant to the terms hereof is entitled to reimbursement.

8. 2011 Operating Expenses Forecast. Attached as Exhibit B hereto is the
12-month Operating Expenses forecast for the period from January 1, 2011 through
December 31, 2011.

9. Amendment. No term of this Agreement (or the exhibits and schedules attached
hereto) may be waived, modified or amended except in a writing signed by the
Administrative Agent, the Lenders and the Borrower.

10. No Waiver. Except as expressly provided to the contrary in this Agreement,
all the terms, conditions and provisions of the Credit Agreement and other Loan
Documents shall continue in full force and effect.

11. Release of Obligations. The Borrower hereby waives, releases, remises and
forever discharges the Administrative Agent, Collateral Agent, Lenders and each
other Indemnitee from any and all actions, causes of action, suits or other
claims of any kind or character, known or unknown, which Borrower ever had, now
has or might hereafter have

 

7



--------------------------------------------------------------------------------

against the Administrative Agent, any Lender or any other Indemnitee which
relate, directly or indirectly, to any acts or omissions of the Administrative
Agent, any Lender or any other Indemnitee on or prior to the date hereof arising
out of, in connection with, or otherwise relating to, the Loan Documents or any
matter in connection therewith.

12. Ratification of Liability. Borrower, as debtor, grantor, pledgor, assignor,
or in other similar capacities in which such parties grant liens or security
interests in their properties or otherwise act as accommodation parties, as the
case may be, under the Loan Documents, hereby ratifies and reaffirms all of its
payment and performance obligations and obligations to indemnify, contingent or
otherwise, under each of such Loan Documents to which such party is a party, and
such party hereby ratifies and reaffirms its grant of liens on or security
interests in its properties pursuant to such Loan Documents to which it is a
party as security for the Obligations under or with respect to the Credit
Agreement and confirms and agrees that such liens and security interests
hereafter secure all of the Obligations, including, without limitation, all
additional Obligations hereafter arising or incurred pursuant to or in
connection with this Agreement, the Credit Agreement or any other Loan Document.
Borrower further agrees and reaffirms that the Loan Documents to which it is a
party now apply to all Obligations as defined in the Credit Agreement, as
modified hereby (including, without limitation, all additional Obligations
hereafter arising or incurred pursuant to or in connection with this Agreement,
the Credit Agreement or any other Loan Document). Such party (i) further
acknowledges receipt of a copy of this Agreement and all other agreements,
documents, and instruments executed and/or delivered in connection herewith,
(ii) consents to the terms and conditions of same, and (iii) agrees and
acknowledges that each of the Loan Documents, as modified hereby, remains in
full force and effect and is hereby ratified and confirmed. Except as expressly
provided herein, the execution of this Agreement shall not operate as a waiver
of any right, power or remedy of any Lender, nor constitute a waiver of any
provision of any of the Loan Documents nor constitute a novation of any of the
Obligations under the Credit Agreement or other Loan Documents.

13. WAIVER OF JURY TRIAL. EACH OF THE PARTIES TO THIS AGREEMENT HEREBY
IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.

14. Severability. Wherever possible, each provision of this Agreement shall be
interpreted in such a manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Agreement.

15. GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICTS
OF LAWS PRINCIPLES THEREOF.

16. Survival. All representations, warranties, covenants and agreements made
herein shall survive the execution, delivery and consummation of this Agreement.

 

8



--------------------------------------------------------------------------------

17. Section Headings. Section headings in this Agreement are included herein for
convenience of reference only and shall not constitute a part of this Agreement
for any other purposes.

18. Counterparts; Electronic Execution. This Agreement may be executed in any
number of counterparts and by different parties on separate counterparts, each
of which when so executed shall be deemed to be an original and all of which
taken together shall constitute but one and the same agreement. Delivery of an
executed counterpart of this Agreement by electronic or facsimile transmission
shall be as effective as delivery of a manually executed counterpart of this
Agreement.

19. Administrative Agent. The Lenders hereby authorize the Administrative Agent
to execute this Agreement.

[REMAINDER OF PAGE LEFT INTENTIONALLY BLANK]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized as of the date first
above written.

 

GREAT AMERICAN GROUP ENERGY EQUIPMENT, LLC, as Borrower   By:   /s/ Harvey M.
Yellen     Name: Harvey M. Yellen   Title: Member  

GARRISON LOAN AGENCY SERVICES, LLC

as Administrative Agent and Collateral Agent

  By:   /s/ Brian Chase     Name: Brian Chase   Title: Chief Financial Officer  
G FML I LLC   , as Lender   By:   /s/ Brian Chase     Name: Brian Chase   Title:
Chief Financial Officer           , as Lender   By:         Name:   Title:  

[Signature Page to Second Amendment to Credit Agreement]



--------------------------------------------------------------------------------

Subject to the terms of the Credit Agreement as amended, provided that the
Administrative Agent has not defaulted in their payment pursuant to
Section 2.09(d), the undersigned, as Guarantor, hereby acknowledges and agrees
that, during the Extended Maturity Period, it shall provide funding to the
Borrower as required by the terms of Section 5.01(l) of the Credit Agreement
(after giving effect to this Agreement), in an amount necessary to cover ongoing
operating costs of the Borrower up to the amounts set forth in the 2011
Operating Expenses Forecast (or such other amounts with the prior written
consent of the Administrative Agent, Guarantor and Borrower) (including, but not
limited to, the payment of all premium payments in connection with all of
Borrower’s insurance policies in order to maintain, or cause Borrower to
maintain, all such insurance policies in effect and the preservation and
marketing of the Collateral)

 

GREAT AMERICAN GROUP, LLC, as

Guarantor

By:   /s/ Mark P. Naughton Name: Mark P. Naughton Title: Senior VP/ General
Counsel

[Signature Page to Second Amendment to Credit Agreement]



--------------------------------------------------------------------------------

SCHEDULE A – NON PAYMENT DEFAULTS

(i) the Defaults and Events of Defaults asserted by the Administrative Agent and
expressly referred to in that certain letter dated as of December 10, 2008 from
the Administrative Agent to Borrower,

(ii) the Event of Default arising directly as a result of the existence of the
Tax Lien defined in the first amendment of the Credit Agreement and

(iii) the Event of Default arising directly as a result of the non-payment of
2010 Kingfisher County Property Taxes currently due and payable, and which will
be paid upon execution of this agreement.